J-S24043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF L.M.W.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1912 WDA 2016

                   Appeal from the Decree November 17, 2016
               In the Court of Common Pleas of Armstrong County
                    Orphans’ Court at No(s): No. 13 of 2016

    IN RE: ADOPTION OF S.A.D.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1913 WDA 2016

                   Appeal from the Decree November 17, 2016
               In the Court of Common Pleas of Armstrong County
                      Orphans’ Court at No(s): 14 OF 2016


BEFORE:      PANELLA, STABILE, JJ., and STEVENS, P.J.E*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 21, 2017

        S.W. (“Mother”) appeals from the decree entered in the Court of

Common Pleas of Armstrong County, terminating her parental rights to her

two daughters, L.M.W. (d.o.b. 12/25/2012), and S.A.D. (d.o.b. 8/13/2015)


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S24043-17



(“Children”), pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1) and (5),

and (b). For the following reasons, we affirm.

     In its Pa.R.A.P. 1925(a) opinion, the trial court summarized the history

of the case as developed at Mother’s Involuntary Termination/Permanency

Hearing of November 17, 2016.

     1. Mother is the biological mother of the subject Children [ ].

     2. S.A.D. currently is enrolled in Kindergarten.        L.M.W. is
        enrolled in preschool.


     3. Mother and Father have a long history of drug use. Mother’s
        history involves the use of heroin, crystal methamphetamine,
        and marijuana.


     4. In or about June 2015, CYF became involved with the family
        because of Mother’s drug use, at which time she did not want
        to enter treatment.     The Children were not put into
        placement, but went to live with Father’s mother, Lara
        Cravenor (“Paternal Grandmother”).


     5. At some point between June 2015 and August 2015, Mother
        and Father absconded with the Children from Pennsylvania to
        California because of outstanding arrest warrants related to
        their drug use.


     6. The Children were put into placement in California for a brief
        period before Mother and Father were extradited back to
        Pennsylvania on August 12, 2015. The Children then entered
        placement in Pennsylvania on August 13, 2015, where they
        have remained to date.


     7. A shelter hearing was conducted on August 31, 2015. An
        adjudication hearing followed on September 11, 2015, after
        which the Children were adjudicated dependent. Mother and
        Father were present for both hearings.

                                    -2-
J-S24043-17




     8. CYF did not have any contact with Mother after the
        adjudication hearing until October 22, 2015, when the
        caseworker assigned to the Children, Diane Whittaker,
        ([“Whittaker”]), went to the Armstrong County Jail to visit
        Mother. At that meeting, Whittaker told Mother that the
        Children were placed into care and that CYF had established a
        concurrent placement goal of adoption. Whittaker further
        advised Mother that if the Children could not be returned
        home for any reason, CYF would pursue adoption.


     9. Whittaker also presented Mother with her permanency plan,
        which included the following elements: 1) completing mental
        health treatment; 2) completing drug and alcohol treatment;
        3) obtaining stable housing; [and] 4) [] complying with any
        criminal penalties or sanctions.


     10. While incarcerated, Mother could call the Children up to
        one time per week, but it is not clear how often this actually
        occurred. Mother last had any contact with the Children on
        December 25, 2015.      She spoke to them that day by
        telephone. . . .


     11. Mother remained incarcerated until January 26, 2016, at
        which point she completed the incarceration portion of her
        sentence and was released on probation to attend drug and
        alcohol treatment.


     12. After her release, Mother attempted to contact the
        Children by telephone at Paternal Grandmother’s house. The
        first time she called, Paternal Grandmother told her that the
        Children were sleeping. Mother called several more times
        immediately after her release and left messages, but none
        were returned. She claims that she had a working telephone
        and valid number, but Paternal Grandmother indicated to CYF
        that mother did not leave a return number at which she could
        be reached.


     13. Mother then moved to Allegheny County to live with a
        paramour, Justin Walker. Her probation supervision was

                                   -3-
J-S24043-17


       transferred to Allegheny County [after February 22, 2016,
       when Mother first notified CYF of her move]. Mother resided
       in Allegheny County until June 18, 2016, when [she and
       Walker were arrested on drug charges,] her probation was
       revoked and she was re-incarcerated


     14. From January to June 2016, Mother did not enter drug and
        alcohol treatment, did not secure adequate housing, and did
        not seek any mental health treatment. She had no contact
        with the Children and admits to using drugs during the entire
        period. She claim[ed at her termination hearing of November
        17, 2016,] that she could not do any visitation with the
        Children at this time because she did not have transportation
        to Armstrong County.       She did not contact her court-
        appointed counsel during this period and only spoke with CYF
        on a few occasions. Mother admit[ted] that she did not
        contact CYF because she was using drugs.


        ***
     16. After Mother’s probation was revoked, she was
        reincarcerated until August 3, 2016, when she again was
        placed on probation. She then entered drug and alcohol
        treatment at ARC Manor, which was court-ordered as a
        condition of probation. Mother voluntarily terminated the
        treatment, allegedly because a worker at ARC Manor made
        sexual advances toward her. Upon leaving treatment, Mother
        again was arrested and incarcerated on or about August 17,
        2016, for violating the terms of her probation.

     17. Prior to Mother’s leaving treatment at ARC Manor,
        Whittaker met with her at ARC Manor to advise of upcoming
        permanency hearings and that CYF intended to move forward
        with the adoption permanency goal.       At the end of the
        meeting, Mother asked if she could visit with Children.
        Whittaker told Mother that she could set up a 30-minute visit
        the following week. This visit did not occur[, as Mother
        voluntarily terminated her treatment].


     18. CYF filed the instant petitions to determine involuntary
        termination of parental rights on September 9, 2016.




                                  -4-
J-S24043-17



     19. Mother remained incarcerated until October 5, 2016, when
        she again was released and ordered to enter drug and alcohol
        treatment.    Mother entered treatment at Cove Forge
        Behavioral Health in Williamsburg, PA, which she completed
        on November 11, 2016. During this period of treatment,
        Mother attended a chemical dependency group, a mental
        health group, and other activities. She also attended AA and
        NA meetings and was taught relapse prevention strategies.
        Upon her discharge, Cove Forge Behavioral Health
        recommended that she continue treatment in halfway house
        placement for 90 days.


     20. Mother then was admitted to Cove Forge Renewal Center.
        The Renewal Center is a halfway house for women in
        recovery.    Mother’s counselor, Amy Minor, indicates that
        Mother has a “positive attitude and a willingness to learn.”
        Mother’s treatment program will include coping skills, mental
        health treatment, independent living skills, and parenting
        classes that Mother has requested. Mother does not yet have
        a set discharge date.


     21. The halfway house program will last for at least 90 days,
        or until February 2017. If Mother successfully completes the
        program in that period, she will then be discharged. She will
        continue to require treatment, and the Children will remain in
        placement after that point.        Whittaker indicated that,
        assuming that Mother is discharged from Cove Forge in
        February 2017, it would be at least another six to 12 months
        before CYF would consider reunification.


     22. Mother has approximately one year remaining on her
        current probation sentence.


     23. The Children currently are thriving and are well-adjusted
        to living with Paternal Grandmother. They do not have any
        special needs or developmental delays, and S.A.D. is doing
        very well in school.




                                   -5-
J-S24043-17


       24. CYF, Father, and the Guardian ad Litem agree that
          termination of Mother’s parental rights are in the Children’s
          best interest.


       25. Paternal Grandmother intends to seek adoption of the
          Children.


Trial Court Opinion, filed 12/28/2016, at 1-7.

       By the Court’s decree of November 17, 2016, it terminated Mother’s

parental rights pursuant to the Adoption Act, as noted, supra. This timely

appeal followed.

       Mother presents the following questions for our review:

       I.     WHETHER THE TRIAL COURT ERRED WHEN IT FOUND
              THAT THE EVIDENCE PRESENTED BY APPELLEE
              CLEARLY   AND   CONVINCINGLY      ESTABLISHED
              GROUNDS FOR INVOLUNTARY TERMINATION OF
              PARENTAL RIGHTS UNDER 23 PA.C.S § 2511(A)(1)?

       II.    WHETHER THE TRIAL COURT ERRED WHEN IT FOUND
              THAT THE EVIDENCE PRESENTED BY APPELLEE
              CLEARLY   AND   CONVINCINGLY      ESTABLISHED
              GROUNDS FOR INVOLUNTARY TERMINATION OF
              PARENTAL RIGHTS UNDER 23 PA.C.S. § 2511(A)(5)?

Appellant’s brief at 5.1
____________________________________________


1
  In Mother’s court-ordered Pa.R.A.P. 1925(b) statement, she raised an
additional issue asserting that the trial court inadequately considered the
parent-child bond existing between Mother and her children, as was required
by 23 Pa.C.S. § 2511(b). Mother, however, fails to raise this issue in her
statement of questions presented. We could consider Mother’s challenge to
Section 2511(b) waived. See Krebs v. United Refining Company of
Pennsylvania, 893 A.2d 776, 797 (Pa.Super. 2006) (stating that, a failure
to preserve issues by raising them both in the concise statement of errors
complained of on appeal and statement of questions involved portion of the
brief on appeal results in a waiver of those issues).
(Footnote Continued Next Page)


                                           -6-
J-S24043-17



      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court's factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court's order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge's
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      Further, we have stated:

      Where the hearing court's findings are supported by competent
      evidence of record, we must affirm the hearing court even
      though the record could support an opposite result.

      We are bound by the findings of the trial court which have
      adequate support in the record so long as the findings do not
      evidence capricious disregard for competent and credible
      evidence. The trial court is free to believe all, part, or none of
      the evidence presented, and is likewise free to make all
      credibility determinations and resolve conflicts in the evidence.
      Though we are not bound by the trial court's inferences and
      deductions, we may reject its conclusions only if they involve

                       _______________________
(Footnote Continued)


In In the Interest of T.L.B., 127 A.3d 813 (Pa.Super. 2015), however, this
Court declined to find that the appellant had waived an issue, where it could
have been stated with more specificity, and the court opinion aptly
addressed the issue. Id., at 817 (citing Commonwealth v. Laboy, 936
A.2d 1058, 1060 (Pa. 2007) (declining to find waiver for failure to
adequately develop a sufficiency of the evidence claim)). We, too, decline to
find waiver, for Mother included the Section 2511(b) issue in her Pa.R.A.P.
1925(b) statement, the trial court addressed the issue in its responsive
Pa.R.A.P. 1925(a) opinion, and Mother raises the issue, albeit summarily,
within her Issue II argument pertaining to Section 2511(a)(5).




                                            -7-
J-S24043-17


      errors of law or are clearly unreasonable in light of the trial
      court's sustainable findings.

In re M.G., 855 A.2d 68, 73–74 (Pa.Super. 2004) (citations omitted).

      The Court's review in a termination of parental rights case begins with

an inquiry into the parent’s conduct. In re R.J.S., 901 A.2d 502, 508 (Pa.

Super. 2006).   This inquiry is governed by 23 Pa.C.S.A. § 2511(a), which

provides, in pertinent part:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

      ...

      (1)   The parent by conduct continuing for a period of at least
            six months immediately preceding the filing of the petition
            either has evidenced a settled purpose of relinquishing
            parental claim to a child or has refused or failed to perform
            parental duties.

      ***

      (5)   The child has been removed from the care of the parent by
            the court or under a voluntary agreement with an agency
            for a period of at least six months, the conditions which led
            to the removal or placement of the child continue to exist,
            the parent cannot or will not remedy those conditions
            within a reasonable period of time, the services or
            assistance reasonably available to the parent are not likely
            to remedy the conditions which led to the removal or
            placement of the child within a reasonable period of time
            and termination of the parental rights would best serve the
            needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(1) and (5).




                                     -8-
J-S24043-17



     Once the court has determined a statutory ground for termination has

been established, the court focuses on the child's needs and welfare, as set

forth in Section 2511(b):

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

     It is well established that:

     Parental duty is best understood in relation to the needs of a
     child. A child needs love, protection, guidance, and support.
     These needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, that
     court has held that the parental obligation is a positive duty that
     requires affirmative performance.         This affirmative duty
     encompasses more than a financial obligation; it requires
     continuing interest in the child and a genuine effort to maintain
     communication and association with the child. Because a child
     needs more than a benefactor, parental duty requires that a
     parent exert himself to take and maintain a place of importance
     in the child's life.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004) (emphasis added).

     The petitioner has the burden of showing by clear and convincing

evidence that a statutory reason for termination exists.         Santosky v.

Kramer, 455 U.S. 745 (1982).         In order to affirm the termination of

parental rights, this Court need only agree with any one subsection of

                                    -9-
J-S24043-17



Section 2511(a), in addition to subsection (b). See In re B.L.W., 843 A.2d

380, 384 (Pa.Super. 2004) (en banc).

      In Mother’s first issue, she claims that the evidence failed to make the

requisite Section 2511(a)(1) showing that she had either evidenced a settled

purpose of relinquishing her parental claim or refused or failed to perform

parental duties. We disagree.

      At her termination hearing of November 17, 2016, Mother asserted

that the obstructive actions of Paternal Grandmother, in her capacity as

children’s custodial caregiver, amounted to the type of willful and intentional

foiling of a mother-child connection that precludes a court from terminating

parental rights. She accused CYF, as well, for encumbering her in her efforts

to see her children, as the agency allegedly disregarded her accusations

against Paternal Grandmother, failed to coordinate workable visitation dates,

and refused to accommodate her inability to obtain transportation out of

Allegheny County. The trial court, however, found no merit to her claims.

      In the present appeal, she attempts to advance this theme by citation

to the record and reliance on authority prohibiting termination “where a

parent through no fault of [her] own, was unable to sufficiently exercise

[her] parental rights due to barriers being placed in [her] way by others,

including the agency.” Appellant’s brief at 9 (citing In re Baby Boy H., 585

A.2d 1054 (1991)).

      Our Court has stated:




                                    - 10 -
J-S24043-17


      Where a non-custodial parent is facing termination of his or her
      parental rights, the court must consider the non-custodial
      parent's explanation, if any, for the apparent neglect, including
      situations in which a custodial parent has deliberately created
      obstacles and has by devious means erected barriers intended to
      impede free communication and regular association between
      that non-custodial parent and his or her child. Although a
      parent is not required to perform the impossible, he must
      act affirmatively to maintain his relationship with his
      child, even in difficult circumstances. A parent has the
      duty to exert himself, to take and maintain a place of
      importance in the child's life. Thus, a parent's basic
      constitutional right to the custody and rearing of his or
      her child is converted, upon the failure to fulfill his or her
      parental duties, to the child's right to have proper
      parenting and fulfillment of his or her potential in a
      permanent, healthy, safe environment. A parent cannot
      protect his parental rights by merely stating that he does
      not wish to have his rights terminated.

Id. at 855–86 (emphasis added) (citation omitted). Additionally, “the court

must consider the barriers faced by parents to exercising their parental

rights.   [However, t]he parent must exhibit reasonable firmness in

attempting to overcome the barriers or obstructive behavior of others.” In

re K.C.W., 689 A.2d 294, 299 (Pa.Super. 1997).

      After a five-month incarceration, Mother gained her release from

county jail on January 26, 2016. She testified that she telephoned Paternal

Grandmother “after a few days” to check on the children only to have

Paternal Grandmother claim the children were sleeping.     Mother, however,

said she could hear the children laughing and playing in the background.

Nevertheless, she chose not to press the issue and decided to call the next

day. N.T. at 41.




                                   - 11 -
J-S24043-17



         According to Mother, she received no answer to her call on the next

day. Id. She placed “multiple” phone calls thereafter, she maintained to the

trial court, but she kept no record of her calls.     Id. Mother also indicated

that the CYF Caseworker Whittaker doubted her reported complaint against

Paternal Grandmother.       N.T. at 41-42.     It was Whittaker’s testimony that

Paternal Grandmother had received only one phone call from Mother, on

February 2, 2016, who asked only for a W-2 form without ever asking about

the children. N.T. at 30.

         Whittaker testified that Mother first telephoned her on February 22,

2016, 27 days after being released from jail. CYF had been unable to locate

her, and it was not until the phone call that Mother revealed to the agency

that she was residing forty miles away in Pittsburgh with her boyfriend. N.T.

at 31.

         According to Whittaker, Mother never asked to visit the girls, and “in

fact, said she didn’t plan to visit them[]”and hung up the phone after

Whittaker had broached the subject. N.T. at 31. Likewise, Mother failed to

ask about the children in the only other phone call between the two,

Whittaker testified. Id. Whittaker testified that she reminded Mother about

available “visit coaching” and gave her the phone number to make an

appointment, but Mother never called. Id.

         The record, therefore, established that Mother stayed with her

paramour in Pittsburgh until her June, 2016, arrest on drug charges. During

the five-month period between incarcerations, Mother sought no contact

                                      - 12 -
J-S24043-17



with Children, and she would later admit to avoiding contact with CYF

because she was using drugs, namely, heroin, crystal meth, and marijuana.

N.T. at 12, 47, 49. The few times CYF managed to contact Appellant, she

failed to ask about the Children and disregarded advice regarding parenting

services and programs available to parents in drug and alcohol treatment.

At the time of her June, 2016 arrest, Mother had not physically parented her

children for one year. N.T. at 21.

      From this evidence, the trial court determined that neither Paternal

Grandmother nor CYF prevented Mother from gaining access to her children.

We agree, as the record demonstrates not a third-party obstruction of the

parent-child relationship but, instead, Mother’s own volitional abandonment

of her children.

      Even if Mother did experience some difficulty in contacting Children,

her established pattern of behavior during the relevant period reveals that

she made no affirmative attempt to overcome such difficulties for the sake of

renewing and maintaining a relationship with her children. At best, it may

be said of Mother that she failed to exhibit the reasonable firmness required

of a parent who claims others impeded access to her children.

      In that regard, Mother does not present as the parent who, through no

fault of her own, could not contact her children. Indeed, Mother likens her

experience to that of the father in Baby Boy H., who confronted far more

challenging impediments such mother’s false claim of miscarrying, followed

by questions as to paternity. Here, after, at most, a few failed phone call

                                     - 13 -
J-S24043-17



attempts, Mother made no meaningful effort to reestablish contact with her

daughters.    Accordingly, we find no merit to Mother’s Section 2511(a)(1)-

based challenge.

     In Mother’s second issue, she contends the evidence failed to prove

that she cannot or will not remedy within a reasonable amount of time the

conditions that led to the placement of her children, as required by Section

2511(a)(5).    Because we have determined that a statutory reason for

termination existed under Section 2511(a)(1), we need not address this

issue. See In re B.L.W., supra.

     Even if we were to assess the propriety of termination of Mother’s

rights under Section 2511(a)(5), we would affirm on that basis, as well.

Specifically, Appellant argues that termination was improper because she

was successfully participating in a 90-day in-patient drug and alcohol

treatment program at the time.      Within the text of her argument on this

issue, moreover, Mother also baldly asserts a Section 2511(b) argument

that the trial court failed to explore sufficiently the special bond existing

between herself and her children.

     On September 11, 2015, Mother attended an adjudication hearing at

which the court placed her children in the care of Paternal Grandmother. On

October 22, 2015, Whittaker visited Mother at the jail and conducted what

she termed a “full disclosure meeting,” in which she explained to Mother that

CYF had developed both a permanency plan for Mother to follow in order to

reunify with her children and a concurrent goal of adoption for the children

                                    - 14 -
J-S24043-17



should CYF conclude that it could not return the children home for whatever

reason.    N.T. at 14-15.   Therefore, Mother knew at the outset that she

risked losing her children to adoption if she faltered under the permanency

plan. N.T. at 15.

      The CYF permanency plan required Mother to obtain, inter alia, mental

health treatment, drug and alcohol treatment, and, after serving out her jail

and probationary sentences, stable housing. N.T. at 15. Mother, however,

sought no treatment at Armstrong County jail during her three-month

incarceration there.   Upon her January 26, 2016, release, Mother did not

report her whereabouts until February 22, 2016, when she telephoned from

Allegheny County indicating that she was living with her boyfriend.       On

March 7, 2016, Mother alluded to an upcoming evaluation at Pyramid, a drug

and alcohol facility. N.T. at 18. However, Pyramid never submitted a report

indicating that Mother attended.

      The next time the Whittaker received word regarding Mother was when

she learned Mother had been arrested in Pittsburgh in June of 2016 on drug

charges.   Mother’s probation was revoked for her failure to meet with her

probation officer, and she was reincarcerated at Armstrong County jail.

During her incarceration, a CYF supervisor advised her of the “Family Links”

program, which provided an opportunity for Mother to reconnect with her

children if she progressed in the program. N.T. at 49. Mother opted against

enrolling. Id.




                                   - 15 -
J-S24043-17



      Mother was released on August 3, 2016, under court order to attend

drug and alcohol treatment at ARC Manor in Kittanning. N.T. at 43-44. In

Mother’s own words, however, she made the “impulsive” decision to leave

the treatment center after only a few days, claiming that a counselor had

made sexual advances toward her. N.T. at 44. She reported to Whittaker

hours later, but authorities arrested her and returned her to county jail,

where she remained until October of 2016. N.T. at 45.

      On   September   9,     2016,   CYF   filed   its   petition   for   involuntary

termination of Mother’s parental rights. At that time, Children had been in

placement for 15 months.       One month later, Mother entered a drug and

alcohol treatment center at Cove Forge Renewal Center, where she resided

from October 5 to November 11, 2016.

      For the first year of her permanency plan, therefore, Mother sought no

mental health or drug and alcohol treatment, obtained no suitable housing,

violated the terms of her probation twice, and was incarcerated on three

separate occasions. N.T. at 22. During the same time span, she spoke to

her children just once, by telephone on Christmas Day.               Indeed, Mother

admitted she had been using heroin and other drugs from January through

June of 2016 with her live-in boyfriend, and she did not contact CYF for this

reason. N.T. at 20, 47, 49.

      Although Mother had, by the time of the termination hearing,

completed five weeks of drug and alcohol rehabilitation, it was undisputed

that she would not be eligible for discharge until she completed an additional

                                      - 16 -
J-S24043-17



three months of rehabilitation without any findings of noncompliance.

Furthermore, Mother would have remained on probation and been required

to obtain suitable housing in the meantime.

       According to Whittaker, even if Mother achieved all her goals at such

point without fail, CYF policy would have permitted return of Children to

Mother no sooner than six months after her discharge from rehabilitation, a

date   which    roughly    coincided      with   Children’s     two-year     placement

anniversary.     Given this history, we discern no error with the court’s

determination that petitioner proved by clear and convincing evidence

Mother’s inability to remedy the conditions that led to placement of her

children within a reasonable amount of time.

       As addressed supra, within Mother’s argument in support of her

Section 2511(a)(5) issue, Mother included two sentences charging the court

with   conducting    an   inadequate      Section     2511(b)    Parent-Child      bond

assessment in the present matter.          The sum of Mother’s argument in this

regard is as follows:

       Additionally, [Mother] had developed a special bond between
       herself and her children over the course of the first few years of
       the children’s lives. This bond was not thoroughly explored by
       the trial court in order to determine the extent of said parent-
       child bond.

       Appellant’s brief at 12.

       Mother offers no detailed discussion of this issue and cites to neither

the certified record nor relevant authority to support her otherwise bare

assertion.     Accordingly,   we   find    Mother’s    issue    waived     for   briefing

                                       - 17 -
J-S24043-17



deficiencies.   See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011)

(quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010)) (“‘[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.’”).

      Even if we were to review this issue on its merits, we would discern no

merit to it.    Only if the trial court determines that a parent's conduct

warrants termination under Section 2511(a) does the court engage in an

analysis of the best interests of the child under Section 2511(b).      In the

Interest of B.C., 36 A.3d. 601 (Pa.Super. 2012). This Court has explained

our analysis with respect to Section 2511(b) in the following manner:

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent's emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

                                    - 18 -
J-S24043-17




In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Moreover, our Supreme Court has observed: “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with

their foster parents.” In re T.S.M., 71 A.3d at 268 (citation omitted). The

T.S.M. Court directed that, in weighing the bond considerations pursuant to

Section 2511(b), “courts must keep the ticking clock of childhood ever in

mind.” Id. at 269. The Court recognized that, “[c]hildren are young for a

scant number of years, and we have an obligation to see to their healthy

development quickly.        When courts fail ... the result, all too often, is

catastrophically maladjusted children.”         Id.   See also In re Z.S.W., 946

A.2d 726, 732 (Pa. Super. 2008) (noting that a child's life “simply cannot be

put on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”)

      Contrary to Mother’s assertion, there is no evidence of record that a

parent-child bond exists between Mother and Children, who were four and

two   years   old,    respectively,   when   they     were   placed   with   Paternal

Grandmother over 17 months prior to the termination hearing. Therefore, it

was reasonable for the trial court to infer that no bond existed. See In re




                                       - 19 -
J-S24043-17



K.Z.S., 946 A.2d at 762–63 (allowing for inference of no bond where

evidence of bond was absent).

      Furthermore, though the trial court did not discredit Mother’s

expression of love for her children, we have explained that a “parent's own

feelings of love and affection for a child, alone, do not prevent termination of

parental rights.” In re Z.P., 994 A.2d at 1121. This Court has stated: “[A]

parent's basic constitutional right to the custody and rearing of ... her child

is converted, upon the failure to fulfill ... her parental duties, to the child's

right to have proper parenting and fulfillment of [the child's] potential in a

permanent, healthy, safe environment.”        In re B.,N.M., 856 A.2d at 856

(internal citations omitted).

      Moreover, Caseworker Whittaker testified that both girls were doing

very well in Paternal Grandmother’s home.       N.T. at 8-10.    The girls were

developmentally on target, received all of their medical treatment and care,

and were doing well in kindergarten and Headstart, respectively. N.T. at 10.

From this evidence, the Court discerned that Children were bonded to the

Paternal Godmother, who remains the presumptive adoptive parent.

      It is in the children's best interest to sever the parent-child

relationship in this unfortunate case.    These children require permanency

and a healthy environment, which only Paternal Grandmother has provided

them so far in their young lives. Because Mother has proven incapable of

providing such a setting for her children, the court committed no error in

terminating Mother’s parental rights.

                                     - 20 -
J-S24043-17



     Decree Affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2017




                          - 21 -